Judgment unanimously affirmed. Memorandum: Supreme *926Court properly dismissed the petition for habeas corpus relief. Petitioner argued that his parole was revoked illegally because it was inappropriate for the Board of Parole to rely solely on the Hearing Officer’s report and recommendation without reviewing the verbatim record of the revocation hearing. There is no such requirement in State law or regulation and due process of law does not mandate such review (see, Morrissey v Brewer, 408 US 471; Yaretsky v Blum, 629 F2d 817 [2d Cir], revd on other grounds 457 US 991; Matter of Melvin v Kelly, 126 AD2d 956, lv denied 69 NY2d 609; cf., People ex rel. Knowles v Smith, 54 NY2d 259, 266). All that is required is that the Board’s decision to revoke parole "be based upon the hearing officer’s finding of fact and recommendation and such other information as the panel may deem necessary” (9 NYCRR 8005.20 [d]). That was done here (see, People ex rel. Smith v Mantello, 167 AD2d 912). (Appeal from judgment of Supreme Court, Erie County, McGowan, J.—habeas corpus.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.